PER CURIAM.
In this appeal of the lower court’s partial denial of appellant’s motion to return seized property, the State properly concedes that it failed to present evidence that meets the standard for withholding seized property. See Stone v. State, 630 So.2d 660, 661 (Fla. 2d DCA 1994) (“If, however, the state was unable to connect the items to specific criminal activity ... [the property] should be returned to [the movant] or to such person(s) as he may designate.”).
Finding no evidentiary basis for the denial of the motion, we REVERSE and REMAND for entry of an order granting the motion and returning the property to appellant’s designated representative.
WOLF, ROBERTS, and ROWE, JJ., concur.